           Case 2:21-cv-00041-JM Document 3 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

COREY A. THORSON                                                                    PLAINTIFF

V.                                    2:21CV00041 JM

USA; FEDERAL BUREAU OF
PRISONS; FCI FORREST CITY LOW                                                   DEFENDANTS

                                               ORDER

       On April 27, 2021, this Court entered an Order warning Thorson that he had until Monday,

July 19, 2021 to file proof of service or risk dismissal for failure to serve summons and complaint.

(Doc. 2) The Court further explained Thorson’s responsibilities to follow the rules and cautioned

that failure to respond to the Court could result in dismissal under Local Rule 5.5(c)(2). Thorson

did not comply with that Order as no proof of service had been filed and the time to do so has

passed. His complaint is, therefore, dismissed without prejudice. LOCAL RULE 5.5(c)(2); FED. R.

CIV. P. 4(m).

       An in forma pauperis appeal from this Order and accompanying Judgment would not be

taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 27th day of July, 2021.

                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
